Citation Nr: 1326683	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  12-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a right hip disability, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for a left hip disability, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for a left leg disability, to include as due to Agent Orange exposure. 

5.  Entitlement to service connection for right eye blindness with glaucoma of the left eye, to include as due to Agent Orange exposure. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011  rating decision in which the RO, inter alia, denied service connection for  degenerative arthritis of the thoracolumbar spine, a right hip disability, 
a left hip disability, a left leg disability, and right eye blindness with glaucoma of the left eye, each to include as due to Agent Orange exposure.  The Veteran filed a notice of disagreement in July 2011.  The RO issued a statement of the case (SOC) in January 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2012.

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In his March 2012 substantive appeal, the Veteran requested a Board video-conference hearing.  The requested hearing was scheduled for September 2013; however, the Veteran declined this hearing in a July 2013 statement and expressed a desire therein to attend an in-person  hearing before a Veterans Law Judge, commonly referred to as a "Travel Board" hearing.  

Because the Board may not proceed with adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).

Accordingly, these matters are hereby  REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO, pursuant to 38 U.S.C.A. § 7107(d), and in accordance with his request.  The appeal should then be processed in accordance with established appellate practices.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  the appeal.  38 C.F.R. § 20.1100(b) (2012).


